Per Curiam.
The appeal in this case is from two special *233orders made after final judgment taken by virtue of the third subdivision of section 939 of the Code of Civil Procedure. On such appeal, the appellant must furnish the court with a copy of the notice of appeal, of the orders appealed from, and of the papers used on the hearing in the court below. (Code Civ. Proc. § 951.)
As the papers found in the transcript are not identified as having been used on the hearing of the court below, the orders appealed from must be affirmed. (Baker v. Snyder, 58 Cal. 617.)
Orders affirmed.